       Case 1:15-cv-03672-LAP Document 9 Filed 08/16/21 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KOUADIO KOUASSI,

                    Plaintiff,               15 Civ. 3672 (LAP)
-against-

FORMER U.S. AND IVORY COAST                          ORDER
GOVERNMENT SINCE 1988 (CHIEF),

                    Defendants.



LORETTA A. PRESKA, Senior United States District Judge:

    The Court is in receipt of Mr. Kouassi’s letter filed

August 13, 2021, (dkt. no. 8), talking about coincidences in

certain dates, his desire to change the name on a deed to

property on Broadway, his financial woes, his desire that the

Court assist him in becoming President of the Ivory Coast, and

for a “recommendation number from [the Court] to go back in USA

to get surgeries to remove all stranger stuff inside [him.]”

    The case reflected in the docket number under which Mr.

Kouassi writes was dismissed some six years ago as frivolous and

is closed.   Accordingly, the Court is without power to take

action on Mr. Kouassi’s letter.

    In addition, in light of the seeming lack of legal basis

for the current letter, Mr. Kouassi shall show cause in writing

no later than September 16, 2021 why he should not be prohibited




                                    1
         Case 1:15-cv-03672-LAP Document 9 Filed 08/16/21 Page 2 of 2



from further filings without leave of Court unless the filing is

addressed to the Court of Appeals.

    SO ORDERED.

Dated:      New York, New York
            August 16, 2021

                              __________________________________
                              LORETTA A. PRESKA
                              Senior United States District Judge




                                      2
